Exhibit 10.1 To: Enterologics, Inc. 657 Central Avenue Cedarhurst, New York 11516 REGULATION D SUBSCRIPTION AGREEMENT AND INVESTMENT REPRESENTATION SECTION 1 1.1Subscription. (a)The undersigned, intending to be legally bound, hereby irrevocably subscribes for and agrees to purchase shares (the “Shares”) of the common stock (the “Common Stock”) of Enterologics, Inc., a Nevada corporation (the "Company").The undersigned understands that the Shares are being sold in connection with an offering by the Company of up to 15,700,000shares at $0.003 per share (the “Offering”). The undersigned understands that the Shares are being offered, sold, and issued in a transaction exempt from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”). 1.2Purchase of Shares. The undersigned understands and acknowledges that the purchase price to be remitted to the Company in exchange for the Shares shall be dollars ($).The undersigned further understands and acknowledges that this subscription is irrevocable and that since there is no minimum amount of proceeds which must be raised by the Company in this Offering, upon acceptance of this Agreement the Company shall be able to utilize the investor’s funds as it desires. 1.3Acceptance or Rejection of Subscription. Payment has been made simultaneous herewith by either (i) wire transfer as set forth below or (ii) by check payable to Enterologics, Inc., in full payment of the shares of common stock subscribed for (the “Subscription Payment”).The wire transfer instructions are as follows: Name of Bank: Routing Number: Account Number: Account Name: Enterologics, Inc. If the undersigned has paid by check, the undersigned has sent a check by overnight mail to: ENTEROLOGICS,
